Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 21, 2021, has been entered in the application. Claims 1-19 remain pending

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau et al. (US 2016/0347137, cited by applicant) in view of Jansen et al. (US 2010/0247613). Despres-Nadeau et al. teach a recreational off-highway vehicle including a frame (12 in general) including a front frame (frame portion forward of compartment 22) and a rear frame (frame portion rearward of compartment 22), and an intermediate frame (frame portions surrounding compartment 22) defining a passenger compartment (22) between the front and rear frames, a plurality of wheels (14, 18) supporting the vehicle frame, at least one of the wheels being a drive wheel (¶0108), a drive source (30) supported by the vehicle frame, a front grille panel (40) having an air intake area defined by a plurality of openings (see, e.g., figure 3), a pair of headlights (42) located laterally outward of the openings, the headlights being positioned in openings in the panel (¶0109), the headlight lower most edge being above the lowermost of the grille air intake openings, the grille being supported on a front support (102), the arrangement including a radiator (616) supported on the front support behind the air intake area; the arrangement including a hood covering (44) and a pair of front fenders (46) laterally outward of the sides of the hood, the headlights being disposed inwardly of a front pair of the wheels (14), the radiator and grill panel being located “along a vertical center plane” of the vehicle (i.e., interpreted as meaning that a part of these elements intersect the center plane). 
Initially, the reference to Despres-Nadeau et al. does not specifically teach that the headlight pair is located at a middle point of the front grille in a vertical direction, the upper edge of the headlights being below an upper most intake opening, and a lower 
    PNG
    media_image1.png
    441
    461
    media_image1.png
    Greyscale
“primarily” at a middle point of the front grille in a vertical direction (figure 3), the upper edge of the headlights being below an upper most intake opening of the grille (top most portion), and a lower edge of the headlights being above a lower-most intake opening (e.g., at the bottom of 19), the air intake area extending greater vertically than laterally, the air intake area having a lower lateral width smaller than the vertical height of the area, and wherein the headlights have an uppermost edge (top of 13, 14, 24 Annotation “B”, portion of figure 3 included here) located below a location where the air intake area (e.g., of grille portions 19, 21) has a maximum lateral width (Annotation “A”). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to (a) provide the arrangements of the headlights and grill of the vehicle of Despres-Nadeau et al. as having the proportional characteristics of grille and headlights as taught by Jansen et al., for the purpose of providing a more vertically balanced appearance and/or (b) provide the headlights and grille assembly as taught by Jansen et al. at the front of the vehicle of Despres-Nadeau et al. for the purpose of providing the front of the vehicle with a more vertically balanced appearance.
As specific to the application of Jansen et al., to the extent that the drawings of a patent cannot be relied upon for dimensional or proportional data, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the structure illustrated in the Jansen et al. reference to the proportions 
As further regards claim 7: the reference to Despres-Nadeau et al. as modified by Jansen et al. is discussed above, however the references as combined fail to positively illustrate an upper maximum lateral width of the grille portion as being greater than a vertical height of the area. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the air intake region of the grille as taught by the arrangement of Despres-Nadeau et al. and modified by Jansen et al. as having an upper maximum lateral width greater than the vertical height for the purpose of providing an increased intake area, to allow one or more of greater cooling for high engine load conditions and/or greater airflow inlet area so as to reduce required air-flow speed to achieve a desired degree of cooling.
As regards claim 17: the base reference to Despres-Nadeau et al. (as modified by Jansen et al.), while teaching a hood element (cover 44), does not clearly teach that the hood portion is a separate piece. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the hood portion (cover 44) taught by the base reference to Despres-Nadeau et al. as explicitly being separate from the grille panel for the purpose of facilitating repair and/or replacement of only a damaged portion (e.g., such that it is not necessary to replace both hood and grille if only one is damaged) and/or for facilitating transport of a kit of parts more readily (e.g., the smaller hood and grille portions separately form more compact components).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau et al. in view of Jansen et al. and Spindler et al. (US 2013/0319785). The reference to Despres-Nadeau et al. as modified by Jansen et al. is discussed above and does not specifically teach the provision of an oil cooler and fan in addition to the radiator (e.g., Despres-Nadeau et al.’s element 616). Spindler et al. teach that in an off-highway vehicle it is well known to provide a forward frame-mounted cooling structure which, in addition to including a radiator (170) additionally includes an oil cooler (330) and fan (332). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cooling package of . 
As further regards claims 10 and 11 with respect to the positioning of the oil cooler and fan, to the extent that the radiator in the base reference to Despres-Nadeau et al. is initially positioned “along a vertical center plane” of the vehicle (i.e., interpreted as meaning that a part of these elements intersect the center plane), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to position the oil cooler and fan also “along a vertical center plane” for the purpose of maintaining the alignment initially set by the radiator positioning, so as not to require substantial lateral or vertical deviation of the cooling path for the added elements.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau et al. in view of Jansen et al. and Chinniah et al. (US 5,681,104). The reference to Despres-Nadeau et al. as modified by Jansen et al. is discussed above and while teaching an initial pair of lights (e.g., 42 in Despres-Nadeau et al.), does not specifically teach a pair of “driving lights” (understood to refer to lights used while the vehicle is being driven) at least partially outward of the initially taught headlights. Chinniah et al. teach that it is well known in the vehicular arts to provide a plurality of lights on a vehicle which may be used while the vehicle is being driven, including at least a spreading headlight (18) and additionally a further high beam light (16) which may be used while the vehicle is being driven, the further lights (16) being above and laterally outward from the initial headlights (18). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Despres-Nadeau et al. as modified by Jansen et al. with a headlight assembly which further includes additional lights which may be used when the vehicle is being driven, laterally outward and above the initially-taught lights, as suggested by Chinniah et al., for the purpose of increasing the ability of the vehicle to illuminate the path ahead of it. 

As further regards claim 14, in that it is necessary to provide support for lights mounted on the vehicle, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to support the added lights on the front grille panel, for the purpose of preventing the lights from becoming separated from the vehicle, and in order to use existing vehicle structure to support them, rather than requiring additional structure 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau et al. in view of Jansen et al., Chinniah et al. and Spindler et al. (cited above). The reference to Despres-Nadeau et al. as modified by Jansen et al. and Chinniah et al. is discussed above, and does not specifically teach the provision of an oil cooler and fan in addition to the radiator (e.g., Despres-Nadeau et al.’s element 616). Spindler et al. teach that in an off-highway vehicle it is well known to provide a forward frame-mounted cooling structure which, in addition to including a radiator (170) additionally includes an oil cooler (330) and fan (332). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the cooling package of the vehicle of Despres-Nadeau et al. as modified by Jansen et al.  and Chinniah et al. (where the base reference to Despres-Nadeau et al. initially includes a radiator), with additionally a fan and an oil cooler for the purpose of (a) increasing the cooling air speed or quantity through the cooling package (via the fan) and (b) facilitating additional cooling to the engine (via the oil cooler). 
As further regards claims 15 and 16 with respect to the positioning of the oil cooler and fan, to the extent that the radiator in the base reference to Despres-Nadeau et al. (as modified) is initially positioned “along a vertical center plane” of the vehicle (i.e., interpreted as meaning that a part of these elements intersect the center plane), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at 

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments concerning the application of the modifying reference of Jansen et al. to the base reference of Despres-Nadeau et al. are well noted, however the examiner is not persuaded that the amendment overcomes the combination. Specifically, the grille 12 taught by Jansen may reasonably be interpreted as separately including side grill portions 20 and a front grill portion 19, 21, wherein the top most edge of the headlights (top of 13, 14, 24) are located below a location where the air intake area (e.g., of the front grille portions 19, 21) has a maximum lateral width. The examiner recognizes that applicant may desire to assert that the grille 12 is a continuous element, and cannot be interpreted as separate elements, however (a) the separate portions of the grille are separately mentioned and referenced, (b) the reference to Jansen et al. anticipates that the grille may be formed from a plurality of separate portions (Jansen et al., ¶0016, concluding sentence) and (c) applicant’s claim does not exclude the application of a reference having other grille/air intake structures beyond the claimed front grille. Applicant asserts that a reasoning must be provided to support a modification and indeed one has been provided here (and was provided in the previous office action). Note that providing a more vertically balanced appearance has a benefit of modifying the front appearance to adjust an apparent aggressiveness of the vehicle design – a lower headlight position may give an appearance that the front of the vehicle is higher than expected, lending an ungainly front countenance, while a much higher headlight position may serve to provide a more aggressive stance, and adjusting the vertical position of the headlights can be used to convey a range of different apparent stances of the vehicle. Additionally, as would be reasonably well understood, the vertical adjustment of headlights can also beneficially serve to control or adjust the forward coverage provided by the headlights when the vehicle is to be used at night. As such, at least one or more reasonings exist for making such a modification.

Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616